DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Regarding claim 1, “whereas” in lines 8 and 13 should be changed to “wherein” in order to correct a grammatical informality. Claims 2-7 are objected to by virtue of their dependency.
Regarding claim 8, the limitation “placing a source of x-ray radiation” in line 3 should be changed to “placing a source of x-ray radiation that emits x-ray radiation” in order to clarify that the source of X-ray radiation emits the X-ray radiation. Claims 9-12 are objected to by virtue of their dependency. 
Regarding claim 13, “determining if there exist irregularities” in line 3 should be changed to “determining if there are irregularities” in order to correct a grammatical informality. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanning plate for receiving the x-ray radiation” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted the scanning plate as the pixels that changed state when exposed to radiation as disclosed in [0010] or the phosphorus plate as disclosed in [0039]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a scanner, the scanner operatively coupled to a computer” renders the claim indefinite. The computer is not positively recited. As currently written, the claim fails to recite that the apparatus comprises a computer.  The claim fails to particularly point out whether or not the computer is part of the claimed invention. The Examiner has interpreted the claim as the apparatus comprising “a computer”. Claims 2-5 are rejected by virtue of their dependency. 
Regarding claim 6, the claim recites the limitation “the computer analyzes the fuse and determines if the fuse is a good fuse or a bad fuse” which renders the claim indefinite. The claim fails to define how the computer analyzes the fuse to determine whether it is a good fuse or bad fuse. As currently written, the computer analyzes the fuse itself and not the image of the fuse. In [0056], the specification discloses that the computer uses the images to make the fuse determination. The claim fails to particularly point out how the computer makes fuse determination. The Examiner has interpreted the claim as “ the computer analyzes the x-ray image of the fuse and determines if the fuse is a good fuse or a bad fuse.”. Claim 7 is rejected by virtue of its dependency. 
Regarding claim 12, the claim recites the limitation “comprising analyzing the fuse by the computer to determine if the fuse is the good fuse or a bad fuse” which renders the claim indefinite. The claim fails to define how the fuse is analyzed to make the fuse quality determination. As currently written, the computer analyzes the fuse itself and not the image of the fuse.  In [0056], the specification discloses that the computer uses the images to make the fuse determination. The claim fails to particularly point out how the computer makes fuse determination.
Further, the claim states that the fuse is analyzed to determine whether is it is a good fuse or a bad fuse. However, independent claim 8 states in the preamble that the method is for determining if the fuse is a good fuse and not if the fuse is good or bad. The Examiner has interpreted the claim as “comprising analyzing the x-ray image of the fuse, using the computer, to determine if the fuse is the good fuse.”. Claim 13 is rejected by virtue of its dependency. 
Regarding claim 14, the claim recites the limitation “determining if the fuse is a bad fuse” which renders the claim indefinite. The preamble states that the determination is made to see if the fuse is a good fuse. However, as currently written, the claim does not state that the method is able to determine if the fuse is bad. The Examiner has interpreted the claim as “A method of determining if a fuse between two plastic pipes is a good fuse or a bad fuse.”. 
Further, the claim recites “the determining if the fuse is a bad fuse by any issue of the group consisting of a gap between the two plastic pipes being greater than a predetermined distance, a second gap between one of the plastic pipes and a fusion socket being greater than a predetermined tolerance; and a skewing of a spiral of a resistive wire within the fusion socket” which renders the claim indefinite. The claim fails to define how the bad fuse determination is performed or what is used to make the determination. In [0056], the specification discloses that the computer uses the images to make the fuse determination. The claim fails to particularly point out how the fuse determination performed or what is used to make the determination. Claims 15-20 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 2016/0233477).
Regarding claim 8:
Lee discloses a method of determining if a fuse between two plastic pipes is a good fuse, the method comprising: 
placing a source of x-ray radiation (Fig. 1, 26) on one side of the fuse (Fig. 1, source 26 on one side of 23); 
holding a scanning plate (Fig. 1, 30) to an opposing side of the fuse (Fig. 1, 30 is opposite side of 23); 
initiating emission of the x-ray radiation ([0018], radiation emission); 
stopping emission of the x-ray radiation ([0012], images read after radiation exposure); 
removing the scanning plate from the opposing side of the fuse and moving the scanning plate to a scanner ([0012], laser scanner obtaining images); 
scanning the scanning plate scanner ([0012], laser scanner obtaining images), creating an x-ray image of the fuse in a storage of a computer scanner ([0012], laser scanner obtaining images); and
 displaying the x-ray image on a display of the computer ([0012], image display).
Regarding claim 12, as best understood:
Lee discloses the method of claim 8, further comprising analyzing the x-ray image of the fuse ([0023]-[0027], weld quality determined), using the computer, to determine if the fuse is the good fuse (Lee; [0022], better quality or poorer quality weld).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rettew (U.S. 2019/0186658).
Regarding claim 1, as best understood:
Lee discloses an apparatus for non-destructive testing of a fuse between two plastic pipes, the apparatus comprising: 
a source of radiation (Fig. 1, 26) selectively operated to emit an x-ray radiation (Fig. 1, 28; [0011], X-ray); 
a scanning plate (Fig. 1, 30) for receiving the x-ray radiation; 
a computer (Fig. 1, 34);
a scanner ([0012], laser scanner), the scanner operatively coupled to the computer ([0012], laser scanner delivers image to display);
 a display (Fig. 1, 32) operatively coupled to the computer; 
whereas the source of radiation is positioned on one side of the fuse (Fig. 1, source 26 are located opposite of 23) and the scanning plate (Fig. 1, 30) receives the x-ray radiation that passes through the fuse (Fig. 1, radiation goes through 23 and received by 30) while the source of radiation is selectively operated to emit the x-ray radiation (Fig. 1, radiation source 26 emits radiation 28); and 
whereas after the source of radiation is discontinued, the scanning plate is moved to the scanner ([0012], laser scanner delivers image to display) and scanned into an x- ray image by the scanner for storage by the computer ([0012], laser scanner delivers image to display) and for display on the display ([0012], laser scanner delivers image to display).
However, Lee fails to disclose whereas the source of radiation is positioned on one side of the fuse between the two plastic pipes.
Rettew teaches whereas the source of radiation (Fig. 1, 14)  is positioned on one side of the fuse between the two plastic pipes (Fig. 1, source 14 is positioned on one side of plastic pipes 2 and 8).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing apparatus of Lee with the plastic pipe testing taught by Rettew in order to prevent safety hazards caused by damages (Rettew; [0021]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 1, wherein the computer analyzes the x-ray image of the fuse (Lee; [0023]-[0027], weld quality determined) and determines if the fuse is a good fuse or a bad fuse (Lee; [0022], better quality or poorer quality weld). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rettew (U.S. 2019/0186658) as applied to claim 1 above, and further in view of Case (U.S. 10,096,148).
Regarding claim 2, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 1.
However, the combination of Lee and Rettew fails to disclose wherein the source of radiation is held on one side of the fuse by a tripod.
Case teaches wherein the source of radiation is held on one side of the fuse by a tripod.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing apparatus of Lee and Rettew with the tripod taught by Case. One would have been motivated to make such combination in order to improve portability and reduce cost. Therefore, it would have been obvious to combine the testing apparatus of Lee and Rettew with the tripod taught by Case to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rettew (U.S. 2019/0186658) as applied to claim 1 above, and further in view of Rao (U.S. 7,212,607).
Regarding claim 3, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 1.
However, the combination of Lee and Rettew fails to disclose further comprising a lens affixed to the source of radiation, the lens is made of Beryllium and the lens allows enough radiation out of the source of radiation so as to penetrate the fuse.
Rao teaches further comprising a lens affixed to the source of radiation (Col. 7, lines 45-63, beryllium focusing material), the lens is made of Beryllium (Col. 7, lines 45-63, beryllium focusing material) and the lens allows enough radiation out of the source of radiation so as to penetrate the fuse (Col. 7, lines 45-63, radiation focusing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing apparatus of Lee and Rettew with the lens taught by Rao. One would have been motivated to make such combination in order to improve image quality by improving radiation focus positioning. Therefore, it would have been obvious to combine the testing apparatus of Lee and Rettew with the lens taught by Rao to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rettew (U.S. 2019/0186658) as applied to claim 1 above, and further in view of Mair (U.S. 2014/0070104).
Regarding claim 4, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 1.
However, the combination of Lee and Rettew fails to disclose wherein the scanning plate is erased after the scanning plate is scanned.
Mair teaches wherein the scanning plate is erased after the scanning plate is scanned ([0014], phosphor plate is erased).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing apparatus of Lee and Rettew with the erasure taught by Mair in order to reduce examination time by improving transport speed (Mair; [0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rettew (U.S. 2019/0186658) as applied to claim 1 above, and further in view of Matsui (U.S. 5,182,775).
Regarding claim 5, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 1.
However, the combination of Lee and Rettew fails to disclose further comprising a database of fusers and each x-ray image is associated with a fuser from the database of fusers.
Matsui teaches a database of fusers (Col. 10, lines 26-67, database and welding worker identity) and each x-ray image is associated with a fuser from the database of fusers (Col. 10, lines 26-67, database and welding worker identity).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing apparatus of Lee and Rettew with the database taught by Matsui order to improve defect detection (Matsui; Col. 3, line 35-Col. 4, 15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Rao (U.S. 7,212,607).
Regarding claim 9:
Lee discloses the method of claim 8.
However, Lee fails to disclose further comprising inserting a lens between the source of radiation and the fuse, the lens is made of Beryllium and the lens allows enough radiation out of the source of radiation so as to penetrate the fuse.
Rao teaches further comprising inserting a lens between the source of radiation and the fuse (Col. 7, lines 45-63, beryllium focusing material), the lens is made of Beryllium (Col. 7, lines 45-63, beryllium focusing material) and the lens allows enough radiation out of the source of radiation so as to penetrate the fuse (Col. 7, lines 45-63, radiation focusing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing method of Lee with the lens taught by Rao. One would have been motivated to make such combination in order to improve image quality by improving radiation focus positioning. Therefore, it would have been obvious to combine the testing method of Lee with the lens taught by Rao to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Mair (U.S. 2014/0070104).
Regarding claim 10:
Lee discloses the method of claim 8.
However, Lee fails to disclose further comprising a step of erasing the scanning plate.
Mair teaches a step of erasing the scanning plate ([0014], phosphor plate is erased).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing method of Lee with the erasure taught by Mair in order to reduce examination time by improving transport speed (Mair; [0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2016/0233477) in view of Matsui (U.S. 5,182,775).
Regarding claim 11:
Lee discloses the method of claim 8.
However, Lee fails to disclose further comprising a step of associating each x-ray image with a fuser from a database of fusers.
Matsui teaches a step of associating each x-ray image with a fuser from a database of fusers (Col. 10, lines 26-67, database and welding worker identity).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the testing method of Lee with the database taught by Matsui order to improve defect detection (Matsui; Col. 3, line 35-Col. 4, 15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Lee (U.S. 2016/0233477) and Rettew (U.S. 2019/0186658).
Regarding claim 7, as best understood:
The combination of Lee and Rettew discloses the apparatus of claim 6.
However, the combination of Lee and Rettew fails to disclose wherein the computer analyzes the fuse by recognizing resistive wire within a fusion socket at the fuse and determines if the fuse is the good fuse or the bad fuse by irregularities in a spiral winding of a resistive wire.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 13, as best understood:
Lee discloses the method of claim 12.
However, Lee fails to disclose wherein the step of analyzing the fuse includes recognizing a resistive wire within a fusion socket at the fuse and determining if there exist irregularities in a spiral winding of the resistive wire.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 14, as best understood:
Lee discloses a method of determining if a fuse between two plastic pipes is a good fuse or a bad fuse, the method comprising: 
placing a source of x-ray radiation (Fig. 1, 26) on one side of the fuse (Fig. 1, source 26 on one side of 23); 
holding a scanning plate (Fig. 1, 30) to an opposing side of the fuse (Fig. 1, 30 is opposite side of 23); 
initiating emission of the x-ray radiation ([0018], radiation emission); 
stopping emission of the x-ray radiation ([0012], images read after radiation exposure); 
removing the scanning plate from the opposing side of the fuse and moving the scanning plate to a scanner ([0012], laser scanner obtaining images); 
scanning the scanning plate scanner ([0012], laser scanner obtaining images), creating an x-ray image of the fuse in a storage of a computer scanner ([0012], laser scanner obtaining images); and
 displaying the x-ray image on a display of the computer ([0012], image display).
However, Lee fails to disclose determining if the fuse is a bad fuse by any issue of the group consisting of a gap between the two plastic pipes being greater than a predetermined distance, a second gap between one of the plastic pipes and a fusion socket being greater than a predetermined tolerance; and a skewing of a spiral of a resistive wire within the fusion socket.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 15-20 are rejected by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884   

/DANI FOX/Primary Examiner, Art Unit 2884